DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application is being examined under the pre-AIA  first to invent provisions. 




2.	The Preliminary Amendments filed on June 3, 2021 and August 3, 2021, have been received and entered.



Claim Disposition

3.	Claims 1-94 have been cancelled. Claims 95-119 are pending and are under examination. 




Information Disclosure Statement

4.	The Information Disclosure Statements filed on July 27, 2022, August 6, 2021 and December 16, 2021, have been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. Note that a reference has been lined through that is missing a date.



Drawings

5.	The Drawings filed on Augusts 3, 2021, have been accepted by the examiner.




Specification Objections
6.	The specification is objected to for the following informalities:
The specification is objected to because the priority information needs to be updated to reflect that applications are abandon such as US Application No. 15/886,216 on page 1.
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following is suggested: "Method of treating AML with PEGylated L-asparaginase".
The specification is objected to because, paragraph [0112] does not end with a period (.), see page 33.
	Appropriate correction is required.



Abstract
7.	The abstract is objected to for the following informalities:
“Disclosed is a [[conjugate of a protein having substantial]] L-asparagine aminohydrolase [[activity]] and polyethylene glycol conjugate. [[In particular, the]] The polyethylene glycol has a molecular weight less than or equal to about 5000 Da and the protein is an L-asparaginase from Erwinia. The conjugate [[of the invention]] has [[shown superior properties such as maintenance of]] a high level of [[in vitro]] in vitro activity and an unexpected increase in half-life in vivo. [[Also disclosed are methods]] Methods of producing the conjugate and [[use]] a methods of using the conjugate in therapy [[. In particular, a method is disclosed for use of the conjugate]] in [[the]] treatment of cancer, particularly Acute Lymphoblastic Leukemia (ALL). [[More specifically, a]] The method is disclosed for use of the conjugate as a second line therapy for patients who have developed hypersensitivity or have had a disease relapse after treatment with other L-asparaginase preparations”.
	Appropriate correction is required.




Claim Objections

8.	 Claims 95-119 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, 
“A method of treating acute myelocytic leukemia (AML) in a human patient, [[said method]] comprising: 
administering [[to said human patient]] an effective amount of a conjugate comprising four L-asparaginase monomers, each monomer having 90% sequence identity to the amino acid sequence of SEQ ID NO: 1 and conjugated to at least one polyethylene glycol molecule (PEG), wherein each PEG has a molecular weight of [[about]] 5000 Da and wherein [[said]] the human patient [[has]] had previous hypersensitivity to an [[Escherichia coli]] Escherichia coli  L-asparaginase or a PEGylated form [[thereof]] of  Escherichia coli  L-asparaginase. The dependent claims hereto are also included.
	For clarity claims 97-102 and 114 should be amended to italicize ‘in vivo, in vitro or an organism name’.
For clarity and precision of claim language it is suggested that claims 117-119 are amended to depend from claim 116, in lieu of claim 95.
Appropriate correction is required.



Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




9.	Claims 97-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 97-101 are confusing, thus indefinite for the recitation of “as compared to Erwinia chrysanthemi L-asparaginase”, because independent claim 95 reports an advantage over an E. coli L-asparaginase, however does not recite the origin of the L-asparaginase to be able to compare with  E. chrysanthemi.




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




10.	Claims 95-100-111 and 113-118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minton (Gene, 46 (1986)25-35), Kotzia (Journal of Biotechnology 127 (2007) 657-669) and WO 92/02616, (WO 92/02616, International Publication date 20 Feb. 1992), Veronese (Journal of Control Release 40: pages 199-209 (1996))(here after “Veronese 1996”), Veronese (Biodrugs, 22(5). 315-329 (2008)) (“Veronese 2008”), Harris et al. (US Patent 7,419,600 (here after ‘600 patent)), Ulbrich, (Macromol. Chem. 187, 1131-1144 (1986)), Abuchowski (The Journal of Biological Chemistry. vol. 252, no.11, Issue of June 10, pp 3578-3581. 1977) and Abshire (Blood, 2000, vol. 96, pages 1709-1715); references are cited on the IDS.
 
Minton, Kotzia and WO 92/02616 teach the amino acid sequence of L-asparaginase of the E.chrysanthemi. Veronese (1996), Veronese (2008) teach techniques for conjugating PEG to asparaginase. The ‘600 patent, Abuchowski and Ulbrich teach the use of polyethylene glycol (PEG) of less than 5000 Daltons to conjugate to the enzymes (proteins).
The of scope of the claims to an L-asparaginase monomer from Erwinia chrysanthemi conjugated to at least one PEG molecule includes conjugates where four L-asparaginase monomers are present as a homotetramer as required by claim 95.
The therapeutically useful L-asparaginase from E. chrysanthemi was well known in the art at the time of the invention. For example, see WO 92/02616, Kotzia and Minton.
WO 92/02616 discloses that the asparaginase from E. chrysanthemi effective against acute lymphoblastic leukemia (ALL) and show no immunological cross-reactivity and can provide an alternative therapy for patients who has become hypersensitive to one of these enzymes. The asparaginase enzyme from Erwinia is a tetramer with four identical subunits (page 1). WO 92/02616 disclosed the complete amino acid sequence of L-asparaginase of the E. chrysanthemi (page 3 and Fig.1), which is 100 % identical to the present SEQ ID NO: 1.
Kotzia discloses L-asparaginase derived from E. chrysanthemi 3937. Kotzia shows the sequence alignments of L-ASNases from E. chrysanthemi (SEQ ID NO:1), E. chrysanthemi NCPPB (CAA31239)(seq2) and E. chrysanthemi NCPPB 1066 (SEQ ID NO:3) in Figure 1, and showed the Score (% identity) of these sequences in FIG. 1B (page 661). Kotzia teaches that L-ASNases from E. chrysanthemi and E.coli are currently in clinical use as effective drugs in the treatment of acute lymphoblastic leukemia (ALL), and also useful in treatment of Hodgkin’s disease, acute myelomonocytic leukemia, lymphosarcoma, reticulosarcoma (page 658).
Minton discloses the complete nucleotide and amino acid sequence of E. chrysanthemi NCPPB 1066 gene for chemotherapeutic enzyme L-asparaginase. The sequence alignment shows the amino acid sequence disclosed in Minton is 100 % identical to the present SEQ ID NO: 1.
The techniques for conjugating asparaginase to PEG were known prior to the invention.
Veronese (1996) discloses pharmacokinetic, immunological and stability properties of asparaginase by conjugation to linear and branched monomethoxy polyethylene glycol (mPEG). Asparaginase from Erwinia carotovora! was modified with mPEG 5000 Da. Veronese (1996) teaches that asparagine modified with mPEG and mPEG? resulted in an increased enzymatic activity (Table 1, page 203), showed increased stability (page 203), and reduced antibody recognition of the enzyme (Table 2) as compared to native asparaginase. Specifically, the linear mPEG modified asparaginase has 110% increased enzymatic activity, and the branched mPEG2 has 133 % enzymatic activity (Table 1). Thus, the modification of the asparaginase with mPEG results in at least 25 times more in vivo L-asparaginase activity compared to native asparaginase. Veronese (1996) concluded that asparagine modified with mPEG2 is superior. Thus, Veronese (1996) teaches that asparaginase modified with PEG has more in vivo enzymatic activity (L- asparaginase activity) as compared to the L-asparaginase not conjugated to PEG (native asparaginase). Similarly, Veronese 2008 teaches that PEGylation improves drug solubility, stability and retention time of the conjugates in blood and reduces proteolysis and renal excretion (Abstract). Veronese 2008 teaches chemistry of PEGylation using amino groups, and teaches that amino groups of lysine in drug molecules are preferred for conjugation with PEG (318). Furthermore, an ordinary skilled worker would know how to arrive at dosing based on the weight of the patient. Treatment regimens are well established in this area, Abshire is one such reference which teaches weekly administration and via intravenous or intramuscular routes (see pages 1709-1711, for example).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the L-asparaginase from E. chrysanthemi by conjugating to mPEG. A person of ordinary skill in the art at the time of the invention would have been motivated to conjugate asparaginase from E.chrysanthemi with PEG, since the asparaginase modified with PEG has more in vivo enzymatic activity (L-asparaginase activity) as compared to the L-asparaginase not conjugated to PEG. Further, a person of ordinary skill in the art would have been motivated to PEGylate asparaginase from E. chrysanthemi since asparaginase enzyme from Erwinia was known to exhibit lower toxicity, and used in the alternative therapy of acute lymphoblastic leukemia. Further, it would have been obvious to a person of ordinary skill in the art the PEG conjugate comprising four L-asparaginase monomers (homotetramer), since it was known that L- asparaginase exists as a tetramer of identical subunits, and the active enzyme is always a tetramer.
Further, the use of less than 5000 Dalton molecular weight polyethylene glycol (PEG) to conjugate therapeutic proteins, and the techniques for linking PEG to proteins was well known in the art prior to the invention. For example see Ulbrich, Abuchowski, the ‘600 patent, and Veronese 2008 in the same field of endeavor. Greenwald reviews effective drug delivery by PEGylated drug conjugates. The ‘600 patent discloses, typically, methoxypolyethylene glycol (mPEG) polymers are linear molecules of molecular weight in the range of 1,000 to 5,000. Higher molecular weight PEGs are not of high purity and are not normally useful in PEG and protein chemistry (col. 4:17-24). The *600 patent discloses branched or “multiarmed” mPEG polymer derivative used for protein modification with a high retention of protein activity (col.7:15-17). The ‘600 patent teaches that mPEG-disubstituted lysine, activated as succinimidyl ester reacts with amino groups in enzymes under mild aqueous conditions that are compatible with the stability of most enzymes (col.9:18-21). The ‘600 teaches that for comparison, enzymes modified with activated two-armed mPEG substituted lysine of the invention (col.29: 65-66) was compared with enzymes modified with activated, conventional, liner mPEG of molecular weight 5000 which was mPEG with a norleucine amino acid spacer arm activated as the succinimide (col. 30:28-31). The “600 patent teaches that mPEG modified E.caratimora asparaginase enzymatic activity is increased relative to the free enzyme. The activity of the PEG modified asparaginase is increased 100 % more for linear mPEG conjugate and to 133 % for the two- armed mPEG conjugate (col.32:22-26).
Abuchowski teaches covalent attachment of polyethylene glycol of 1900 and 5000 Daltons to bovine serum albumin (BSA) protein, and the conjugates eliminate the immunogenicity of the protein (Abstract, 3579 right column). Abuchowski teaches that the single terminal hydroxyl group on mPEG is modified to amine group such that the activated PEG is useful for coupling to the amino acids of therapeutic proteins (page 3581). Both PEG-1900 and PEG-5000 are effective in rendering albumin essentially non-immunogenic (3581, left column).
Ulbrich teaches that PEG 2000 contains terminal hydroxyl groups, which can be transformed mto NHo, COOH, or NCO groups, These reactive groups may serve as drug or drug model attachment-points (page 1131).
Thus, in view of the teachings in the prior art it would have been obvious to a person skilled in the art to use PEG of less than 5000 daltons in the PEG and protein chemistry. A person skilled in the art would have been motivated to use PEG of less than 5000 daltons and avoid the common problems associated with higher molecular weight PEGs. Further, in view of the teachings in the prior art, it would have been obvious to a person skilled in the art to modify the Erwinia asparaginase with PEG of less than 5000 Daltons, because it was known that the increased enzyme activity of PEG modified drugs relative to the native enzyme (unmodified or free enzyme). A person of ordinary skill in the art would have been capable of applying this known technique to a known product that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP 2143). Thus, a person of ordinary skill in the art would have been successful in modifying the Erwinia asparaginase enzyme with PEG of less than 5000 daltons such that the modified enzyme has increased enzymatic activity and lower immunogenicity relative to unmodified enzyme.
The dependent claims are obvious for the following reasons. The L-asparaginase taught by WO 92/02616, Minton and Kotzia comprises the amino acid sequence as in the present claims. PEG is covalently linked to at least 40 % accessible amino groups of the L- asparaginase monomer. The ‘600 patent discloses that 53 % of the available amino groups were modified by coupling with linear monomethoxy-polyethylene glycol (mPEG) (col. 32:21-23) as presently claimed. Abuchowski teaches that the PEG-albumin conjugates contain 80 to 90 % or more of the amino groups of albumin are linked with PEG (3581, left column). The ‘600 patent teaches that the L-asparaginase-PEG conjugate has more than 100 % increase in vitro/in vivo L-asparaginase activity as compared to the enzyme not conjugated to PEG (refers to the presently claimed limitations). Further, the use of PEG of molecular weight about 5000 Da  is obvious in view of Abuchowski teaching covalent attachment of polyethylene glycol of 1900 Da to bovine serum albumin protein, and the teachings of Ulbrich. Therefore, it would have been obvious to arrive at the claimed invention as a whole, a conjugate of L-asparaginase from E.chrysanihemi and polyethylene glycol of less than 3000 Daltons. Regarding the limitation that the asparaginase exists as a homotetramer, it would have been obvious to a person of ordinary skill in the art to PEGylated the four L-asparaginase monomers (homotetramer), since it was known that L-asparaginase exists as a tetramer of identical subunits, and the active enzyme is always a tetramer.

11.	Claims 101-102 and 112 are rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over ), Minton, Kotzia, WO 92/02616 , Veronese (1996), Veronese (2008), the ‘600 patent, Ulbrich, and Abuchowski as applied to claims 95 and dependent claims above, and further in view of Zalewska-Szeweczyk (Zalewska-Szeweczyk (Clin. Exp. Med (2009) 9: 13-116); references are cited on the IDS.
Claim 101 recites that the L-asparaginase does not cross-react with antibodies, which react with E.coli L-asparaginase. Claim 102 recites that the conjugate of claim 95 has reduced immunogenicity when administered to a human subject hypersensitive to E.coli asparaginase.
The teachings of Veronese (1996), and the ‘600 patent, Ulbrich, Abuchowski, Veronese (2008), Minton and the evidentiary references Kotzia, WO 92/02616 are as discussed above. Zalewska-Szeweczyk teaches that, in case of allergic reactions to native E. coli L-asparaginase patients are usually switched to either PEGylated form of the enzyme or asparaginase derived from Erwinia chrysanthemi. Zalewska-Szeweczyk compared the cross-reactivity of antibodies developed against native &. coli asparaginase to other drag formulations. It was found that majority of tested sera were cross-reactive with PEG-asparaginase, but none with Erwinia enzyme. Accordingly, the L-asparaginase from Erwinia chrysanthemi taught by Minton, Kotzia and WO 92/02616 does not cross react with L-asparaginase from E.coli. Further, in view of the teachings in Zalewska-Szeweczyk it would have been obvious that the PEG-asparaginase (from E.chrysanthemi) conjugate has reduced immunogenicity when administered to a human subject hypersensitive to E.coli asparaginase.

12.	Claim 118 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minton, Kotzia, WO 92/02616 , Veronese (1996), the ‘600 patent, Ulbrich, Abuchowski, and Veronese (2008) as applied to claims 95 and the dependent claims hereto as set forth above, and further in view of WO 03/ 01121110 (WO 03/011211. International Publication 13 Feb. 2003, (here after ‘211)); references are cited on the IDS.
Claim 118 recites the % of the accessible amino groups of the L-asparaginase, which link with PEG.
The teachings of Veronese (1996), and the ‘600 patent, Ulbrich, Abuchowski, Veronese (2008), Minton, Kotzia and WO 92/02616 are as discussed above. The ‘211 teaches uricase covalently bonded to PEG via biocompatible linking groups using methods known in the art. The ‘211 teaches that the biocompatible linking group includes a succinimide group (page 11), which reads on -[NH-CO-(CH2)x-CO-NH-PEG]n in which “n” is at least 40 % of accessible amino groups as in the present claim 6. Thus, it would have been obvious to use the succinimide linker taught in the ‘211 to covalently link asparaginase monomer with PEG. In addition, the ‘211 further teaches that PEG is attached to a primary amine of uricase. Selection of the attachment site of PEG on the uricase is determined by the role of each of the sites within the active domain of the protein (page 12). The ‘211 teaches that uricase cloned from C.utilitis has about 32 lysines (all the possible points at which uricase can be attached to PEG via a biocompatible linking groups) that may be PEGylated by this procedure (paragraph bridging pages 12 and 13). The ‘211 teaches that about 15 % to about 95 % of the primary amino groups in uricase are modified with PEG (page 13). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to covalently link about 60 % to about 100 % of the accessible amino groups of L-asparaginase to PEG. Further, a person of ordinary skill in the art at the time of the invention would have been motivated to determine the number of PEG molecules linked to the asparaginase based on available accessible amino groups. Therefore, it would have been obvious to arrive at the claimed invention as a whole, a conjugate of L-asparaginase from E.chrysanthemi and polyethylene glycol.


Conclusion


13.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652